FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS                July 22, 2014
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 HENRY LEE GRIFFIN, JR.,

          Plaintiff - Appellant,

 v.
                                                        No. 14-1149
                                               (D.C. No. 1:13-CV-03015-LTB)
 STEVE SMITH, in his individual and
                                                          (D. Colo.)
 official capacity; CORRECTIONS
 CABLE TV CORP.; RICK
 RAEMISCH, in his official capacity,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Henry Griffin, a Colorado prisoner, filed this suit alleging that prison

canteen officials violated his constitutional rights and federal antitrust laws by

selling televisions to inmates like himself at prices too high and with too few

channels. He also contended that his rights were violated because prisoners in



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
other state prisons enjoy better access to pizza deliveries, double mattresses, and

“mature . . . movies.” In a nine-page order the district court explained that these

and Mr. Griffin’s related complaints fail to state a claim and dismissed his case

pursuant to 28 U.S.C. § 1915. We see no error in the district court’s disposition

and adopt the district court’s reasoning as our own. Neither may we reverse on

the basis of the new arguments Mr. Griffin advances for the first time on appeal.

Mr. Griffin’s in forma pauperis motion is denied and this appeal is dismissed.

The district court’s dismissal counts as a strike for purposes of the Prison

Litigation Reform Act and this appeal counts as a second. See Jennings v.

Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999);

Johnson v. Standifird, 400 F. App’x 369, 371 (10th Cir. 2010).



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                          2